— The Grievance Committee for the Second and Eleventh Judicial Districts was authorized to institute a disciplinary proceeding against respondent by order of this court dated October 16, 1985, and suspended from the practice of law pending the outcome of such a proceeding by order dated December 2, 1985. Respondent has submitted an affidavit dated May 30, 1986 wherein *876he tenders his resignation as an attorney and counselor-at-law. Respondent was admitted to practice by this court on June 15, 1966, under the name of Ferdinando C. Stella.
Respondent outlines the charges of professional misconduct pending against him as follows: that respondent was convicted of a "serious crime” within the meaning of section 90 (4) (d) of the Judiciary Law and of section 691.7 of the rules of this court (22 NYCRR), to wit, on September 10, 1985 he pleaded guilty in the Criminal Court of the City of New York to three counts of forgery in the third degree, class A misdemeanors, and was sentenced to a fine of $1,000 on each count; that on three separate occasions respondent improperly signed the name of a notary public, not himself, to affidavits and later filed two of them with courts.
Respondent’s affidavit of resignation indicates that it is freely and voluntarily tendered; that he is not being subjected to coercion or duress; that he is fully aware of the implications of submitting his resignation; and that he could not successfully defend himself on the merits against the charges pending against him.
Under the circumstances herein, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that respondent be disbarred and his name struck from the roll of attorneys and counselors-at-law, effective forthwith. Mollen, P. J., Mangano, Thompson, Brown and Weinstein, JJ., concur.